Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Metzenthin on 18 February 2021.
The claims have been amended as follows: In claim 1, in line 7 -- wherein -- has been inserted after “rotor,” and -- of the -- has been inserted after “one”. 
The following is an examiner’s statement of reasons for allowance: Each of independent claims 1, 15 and 19 remains distinguished over all of the prior art for reasons of record in the Non-Final Rejection of 14 October 2020. The amendments to claim 1 concerning each disk having a respective flange and each wing shim being connected to at least one of the flanges is confirmed as obviating the Obviousness Double Patenting Rejection of record. The Amendment to claim 1 was made to mitigate a 35 U.S.C. 112 (b) issue concerning confusion as to which flanges are connected to the wing shims and is supported by Figures 17A, 17B and 18 and paragraph [0061] of the Instant Specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
JWD
02/18/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778